Title: From Benjamin Franklin to Sir William Browne, [1772]
From: Franklin, Benjamin
To: Browne, Sir William


This blast shows Franklin at his most abusive and least witty. His anger had been aroused by the vagaries of Sir William Browne, an old and wealthy physician and former President of the Royal College of Physicians, and an F.R.S. since 1739. Sir William had strongly opposed the election of Sir John Pringle, as noted above, to the presidency of the Royal Society. Browne’s speeches on that occasion had aroused a small furor, but they had clearly not exhausted what the octogenarian had to say: he had written and published further attacks on Sir John. They elicited the following counterattack from Franklin. It was presumably intended for whatever newspaper had published Browne’s polemics, but we have no indication that it ever saw print.
 
[1772]
People are sometimes too young to take Advice. They have not yet Sense enough to see its Propriety and feel its Value. Possibly a Man may also be too old, when that Sense begins to fail him. I hope it is not quite your Case, and therefore I take the Trouble of giving you a little Admonition.
Your Years have a Claim to some Respect, if you did not forfeit it by your Misbehaviour. Buffoonery and Tavern-Bawling can not possibly become a Physician and Philosopher. If People laugh, ’tis a Laugh of Contempt which they find hard to be restrain’d even by their Pity. But when you think to entertain them with malicious Libels on the most worthy Characters in miserable Verse and more wretched Prose, which manifest the Badness of your Heart as well as Head, their Contempt gives Place to their Indignation.
A learned Society many Years since when your Character was not so much impair’d did you the Honour of chusing you a Member. Unhappily indeed: For that Choice has never been an Honour to the society. You owe it however some Respect, though the Members should never on any Vacancy, once think of you for their President. Your Ambition may be excusable, but not your Resentment. They may know, tho’ you do not, your extreme Unfitness for the Station. And you ought to have had more Regard for the Reputation of the Body you are connected with, than to endeavour rendering the Members ridiculous to the Publick, by framing absurd Harangues of your own, and printing them as delivered by the Person chosen, at the time of his Election. The Endeavour indeed is impotent. No Reader can even believe what you wish him to believe that the Speech you have written and twice published as the President’s, was ever spoken by him or heard by them; or that they could possibly have elected a Man capable of making it: But every one who knows Sir W. B. may readily believe it yours; for he who can with such Facility make silly Speeches for himself, can easily forge them for other People.
Hitherto, therefore, your Malevolence has done no great Mischief. But for your Life, stir not a Foot farther, in this dangerous Road. When a Man once gives the Devil leave to guide him, there is no knowing how far he may be led. From forging a Speech to rob another of his Reputation, ’tis any easy Step to forge a Bond to rob him of his Money. Aged as you are there may be several Sessions at the Old Bailey, before you are call’d upon by a natural Death; One of these may afford you a real Occasion for the Exercise of your Speech-making Faculty; and perhaps your last Performance of the kind, may be that which will give your Hearers the highest Satisfaction. I am, Sir Wm. among many others,

An OFFENDED Fellow OF THE R. Society
To Sir Wm Browne
